Fish, J.
1. Judgments are conclusive between parties and their privies, as-to all matters put in issue, or which under the rules of law might have been put in issue, in the cause wherein the judgment was rendered. Civil Code, §3742.
2. As a'purehaser at sheriff’s sale is the privy of the plaintiff in execution, a judgment in a claim case wherein the property has been found subject-to the execution levied thereon estops the claimant from setting up title-to the same in an action subsequently brought against him for its recovery by one who purchased it at sheriff’s sale under the execution. Cosnahan v. Johnston, 108 Ga. 235. and cases cited.
3. In such an action it was not erroneous to strike, on demurrer, an answer filed by the defendant, in the nature of a cross-petition, setting forth matters which, even if they ever had any merit, should have been put in issue by him in the trial of the case wherein he was claimant of the-property.
4. As, for the reasons above indicated, the answer filed by the defendant-was without merit and was, therefore, rightly stricken,' the defendant has no reason to complain of the overruling of a motion made by him to-continue the case. Judgment affirmed.

All the Justices concurring.